Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 1.  Case in point, prior art Hayahi (20090278169) teaches forming a polysilicon film, the method comprising: forming an amorphous silicon film (fig. 17B: 82) on a substrate (fig. 17B: 100; par. 127); forming a cap layer (fig. 17B: 81), which is formed of an amorphous germanium film or an amorphous silicon germanium film (par. 129 and 131 teaches layer 81 can be Ge or SiGe), on the amorphous silicon film (see fig. 17A and 1&B which shows 82 being deposited on 81); forming crystal nuclei of a silicon in the amorphous silicon film by heating the substrate at a first temperature (par. 114 teaches that crystal grains are grown atop 80 using a heat treatment); removing the cap layer after the crystal nuclei are formed (fig. 17C; par. 117 teaches teaching layer 74, which is composed of 80 and 81).  However, prior art fail to teach:”…growing the crystal nuclei by heating the substrate from which the cap laver is removed, at a second temperature equal to or higher than the first temperature.”    

This limitation, in combination with the other limitations mentioned in claims 1 and 7, teaches a method of manufacturing novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894